DETAILED ACTION
Claims 17-34 have been presented for examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 31 is objected to because of the following informalities:  “individual lenses intersect” should be “individual lenses”.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: detector 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the outside" in claim 18, line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 19-21, 23-29, and 31 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, because they inherit the deficiencies of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. US 20130063421 (hereinafter Yoon).
Regarding claim 34,	Yoon teaches 
a method of autostereoscopic imaging (Title; paragraph [0002], three dimensional (3D) image display) comprising,
	providing an autostereoscopic illumination unit (figures 1, 2, and 6) comprising at least one light source (101, 102, 121, 122; paragraph [0050], display panel 100, 120 includes the first region 101, 121 and the second region 102, 122) and comprising a lens field (first lenticular lens 211, 251, second lenticular lens 212, 252, third lenticular lens 213) composed of a multiplicity of individual lenses (shown in figures 1, 2, and 6) or a multiplicity of concave mirrors, and
	modulating an emission characteristic of the light source (101, 102, 121, 122; paragraph [0050], display panel 100, 120 includes the first region 101, 121 and the second region 102, 122) such that the individual lenses (211, 251, 212, 252, 213) or the concave mirrors are illuminated only partly by the light source (shown in figure 1, 2, 6),
	wherein
	light from the light source impinges on the individual lenses (shown in figures 1, 2, 6 the display panel 100, 120 includes the first region 101, 121 and the second region 102, 122 which light passes through first lenticular lens 211, 251 and second lenticular lens 212, 252) or concave mirrors such that by the individual lenses or concave mirrors an emission characteristic of a three-dimensional object to be displayed is imitated (paragraph [0022], 3D image display),
	the lens field extends over a spatial angle range of at least 2 sr relative to the light source (the light source extends throughout the entire lens which is more than the spatial angle range of at least 2 sr) or an external observer,
	the individual lenses or concave mirrors are distributed over the lens field (see figure 6), and
	the individual lenses or concave mirrors are at least partially sequentially irradiated (see example figure 6 the first lenticular lens is irradiated first shown by L1 to L9, then it will be the second lenticular lens 252).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US 20130063421 (hereinafter Yoon) in view of Miyasaka US 20160370695.
Regarding claim 17, Yoon teaches 
	a method of autostereoscopic imaging (Title; paragraph [0002], three dimensional (3D) image display) comprising,
	providing an autostereoscopic illumination unit (figures 1, 2, and 6) comprising at least one light source (101, 102, 121, 122; paragraph [0050], display panel 100, 120 includes the first region 101, 121 and the second region 102, 122) and comprising a lens field (first lenticular lens 211, 251, second lenticular lens 212, 252, third lenticular lens 213) composed of a multiplicity of individual lenses (shown in figures 1, 2, and 6) or a multiplicity of concave mirrors, and
	modulating an emission characteristic of the light source (101, 102, 121, 122; paragraph [0050], display panel 100, 120 includes the first region 101, 121 and the second region 102, 122) such that the individual lenses (211, 251, 212, 252, 213) or the concave mirrors are illuminated only partly by the light source (shown in figure 1, 2, 6),
	wherein
	light from the light source impinges on the individual lenses (shown in figures 1, 2, 6 the display panel 100, 120 includes the first region 101,121 and the second region 102,122 which light passes through first lenticular lens 211,251 and second lenticular lens 212,252) or concave mirrors such that by the individual lenses or concave mirrors an emission characteristic of a three-dimensional object to be displayed is imitated (paragraph [0022], 3D image display),
	the lens field extends over a spatial angle range of at least 2 sr relative to the light source (the light source extends throughout the entire lens which is more than the spatial angle range of at least 2 sr) or an external observer,
	the individual lenses or concave mirrors are distributed over the lens field (see figure 6),
	the individual lenses or concave mirrors are at least partially sequentially irradiated (this is well known as an example figure 6 the first lenticular lens is irradiated first shown by L1 to L9, then it will be the second lenticular lens 252), and
	the light source (121, 122) irradiates/irradiate only one of the individual lenses (251, 252) at a specific point in time (shown in figure 6 only one lenses is irradiated).
	Yoon does not teach the light source is formed by one or more lasers.
	However, it is common and known in the art to use the light source is formed by one or more lasers as evidenced by Miyasaka.  Further, Miyasaka, from the same field of endeavor, is related to imaging wherein the light source is formed by one or more lasers as stated in paragraph [0089], and figure 3A, 4A.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon, to use the light source such as lasers as taught by Miyasaka, for the purpose of enabling a projection area with a complicated stereoscopic shape (paragraph [0090]). 

Claims 18-22, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US 20130063421 (hereinafter Yoon) in view of Miyasaka US 20160370695 as applied to claim 17 above, and further in view of Takayoshi US 8,159,528.
Regarding claim 18, Yoon in view of Miyasaka teaches the invention as set forth above but does not disclose wherein the individual lenses constitute the lens field, and the lens field is continuously or in approximation curved in a convex manner as viewed from the outside and is concavely curved when viewed from the light source.
Takayoshi teaches the method (figure 16), wherein the individual lenses (optical system 3) constitute the lens field (shown in figure 16), and the lens field is continuously or in approximation curved in a convex manner as viewed from the outside (shown in figure 16 the display surface (display device 15), viewed from outside is convex) and is concavely curved when viewed from the light source (inside of figure 16, inside projected image 6 and optical system 2 – shown in figure 11 the inside of 6 and 2 which contains light emitter 16, and viewed from the inside concave). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon in view of Miyasaka, to use the lens field having individual lenses and is continuous in a convex manner when viewed from the outside and concave when viewed from the light source as taught by Takayoshi, for the purpose of the exit pupils of the combined optical system is located side by side concentrically about the center axis (column 5, lines 10 to 19).
Regarding claim 19, Yoon in view of Miyasaka and Takayoshi teaches the invention as set forth above and Takayoshi further teaches the method (figure 16), wherein a virtual image (projected image 6) of the object is generated by the lens field (shown in figure 16, combined optical system 3), and the virtual image (6) lies at least partially one the same side of the lens field (combined optical system 3) as the light source (shown in figure 16, inside projected image 6 and optical system 2- shown in figure 11 the inside of 6 and 2 which contains light emitter 16).  The reason for combining is the same as above in claim 18.
Regarding claim 20, Yoon in view of Miyasaka and Takayoshi teaches the invention as set forth above and Takayoshi further teaches the method (figure 16), wherein a real image of the object is generated by the lens field (shown in figure 16 the combined optical system 3; image shown on the display surface 15; column 9, lines 1-15, observation image), and the real image (column 9, lines 1-15, observation image) lies at least partially on a side of the lens field (figure 16, combined optical system 3) facing away from the light source (shown in figure 16, display surface 15).  The reason for  combining is the same as above in claim 18. 
Regarding claim 21, Yoon in view of Miyasaka and Takayoshi teaches the invention as set forth above and Takayoshi further teaches the method (figure 16), wherein the virtual image (project image 6) comprises a plurality of beam bundle nodes in which a plurality of beam bundles of the light generated by the light source (the rays converge on the projected image 6 shown in figure 16) and deflected by the individual lenses intersect (shown in figure 16, optical system 2 and 3).  The reason for  combining is the same as above in claim 18.
Regarding claim 22, Yoon in view of Miyasaka teaches the invention as set forth above but does not disclose wherein in spatial angle regions that originate from object points of the three-dimensional object to be represented and in which the object is located between the relevant object point and an observer, no light is emitted so that the object points appear hidden by the object.
Takayoshi teaches the method (figure 16), wherein in spatial angle regions (shown in figure 16 near display surface 15 where the ray converge (nodes), space between the nodes) that originate from object points of the three-dimensional object (shown in figure 16 the combined optical system 3; image shown on the display surface 15; column 9, lines 1-15, observation image; column 2, lines 7-10, three dimensional display) to be represented and in which the object is located between the relevant object point and an observer (outside viewing the display surface 15), no light is emitted so that the object points appear hidden by the object (shown in figure 16 near display surface 15 where the ray converge (nodes), between the nodes there are no light rays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Yoon in view of Miyasaka, to use the spatial angle regions which originate from the object points of the three-dimensional object  and the object is located between the object point and the observer where no light is emitted so that the object points appears hidden when in view of object as taught by Takayoshi, for the purpose of the exit pupils of the combined optical system is located side by side concentrically about the center axis (column 5, lines 10 to 19).
Regarding claim 31, Yoon in view of Miyasaka and Takayoshi teaches the invention as set forth above and Takayoshi further teaches the method (figure 16), wherein the real image (shown in figure 16 the combined optical system 3; image shown on display surface 15; column 9, lines 1-15, observation image) comprises a plurality of beam bundle nodes in which a plurality of beam bundles of the light (shown in figure 16 near the display surface 15 where the ray converge – shown are three area where light converge (nodes)) generated by the light source (shown in figure 16, inside projected image 6 and optical system 2- shown in figure 11 the inside of 6 and 2 which contains light emitter 16) and deflected by the individual lenses intersect (column 9, lines 1-15, limit light rays leaving the display plane 15, therefore some ray are deflected out).  The reason for  combining is the same as above in claim 18. 
Regarding claim 32, Yoon teaches 
an autostereoscopic illumination unit (Title; paragraph [0002], three dimensional (3D) image display; figures 1, 2, and 6) comprising,
	at least one light source (101, 102, 121, 122; paragraph [0050], display panel 100, 120 includes the first region 101, 121 and the second region 102, 122),
	control electronics (display panel 100 for displaying an image, it is well known that the control electronics would be contain in the display panel or external in order to display an image),
	wherein the light source (figure 6, 121) is configured to only partially illuminate each one of the individual lenses (251; the light source R or G or B only illuminates part of the lenses).
	Yoon does not teach a lens field formed continuously from a multiplicity of individual lenses configured as converging lenses, and
Takayoshi teaches a unit (figure 16), comprising, a lens field formed continuously from a multiplicity of individual lenses (combined optical system 3) configured as converging lenses (shown in figure 16, convex-plano lens which appears to be converging the rays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit as taught by Yoon, to use the lens field to form a multiplicity of individual lenses configured to have the property converging lenses as taught by Takayoshi, for the purpose of enabling the exit pupils in the combined optical system which are located side by side concentrically about the center axis (column 5, lines 10 to 19).
	Regarding claim 33,	Yoon in view of Takayoshi teaches the invention as set forth above and Takayoshi further teaches the illumination unit (figure 16), wherein  a region between the light source (shown in figure 16, inside projected image 6 and optical system 2- shown in figure 11 in side of 6 and 2 which contains light emitter 16) and the lens field is free of apertures (shown in figure 16, combined optical system 3), the lens field, viewed from an exterior , is curved convexly (shown in figure 16 the display surface (display device 15), viewed from outside is convex) and, viewed from the light source, is curve concavely (inside of figure 16, inside projected image 6 and optical system 2 – shown in figure 11 the inside of 6 and 2 which contains light emitter 16, and viewed from the inside concave), and a quotient of a number of individual lenses and a number of light sources is 10 to                         
                            
                                
                                    10
                                
                                
                                    7
                                
                            
                        
                     (shown in figure 16 the quotient is greater than 10 and less than                         
                            
                                
                                    10
                                
                                
                                    7
                                
                            
                            )
                        
                    .  The reason for  combining is the same as above in claim 32.

Claims 23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US 20130063421 (hereinafter Yoon) in view of Miyasaka US 20160370695 and Takayoshi US 8,159,528 as applied to claim 18 above, and further in view of Potts WO2004086122 from IDS.
Regarding claim 23, Yoon in view of Miyasaka and Takayoshi teaches the invention as set forth above but does not teach wherein the lens field is a hollow body is shaped and the individual lenses are uniformly distributed over a casing of the hollow body, and the lens field extends over a spatial angle range of at least 4 sr relative to the light source or the external observe.
Potts teaches the method (figures 1-4), wherein the lens field is a hollow body is shaped and the individual lenses are uniformly distributed over a casing of the hollow body (shown in figures 1 and 2, transparent lenticular lens sheet 2), and the lens field extends over a spatial angle range of at least 4 sr relative to the light source (light unit 1; the lens field as shown in figures 1 and 2 is more than a spatial angle range of 4 sr) or the external observe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Yoon in view of Miyasaka and Takayoshi to use a lens field having   individual lenses forming a shape which is uniformly distributed around a hollow body which extends over a spatial angle range of at least 4 sr relative to the light source as taught by Potts, for the purpose of providing an image to be displayed in sequence which is seen by the observer on the external face of the display screen (page 11, last paragraph and beginning of page 12).
Regarding claim 27, Yoon in view of Miyasaka and Takayoshi teaches the invention as set forth above but does not teach wherein the lens field is shaped as a sphere over a solid angle range of at least 6 sr, the at least one light source is located within the sphere, and the individual lenses are uniformly distributed over a spherical surface of the sphere.
Potts teaches the method (figures 1-4), wherein the lens field is shaped as a sphere over a solid angle range of at least 6 sr (the lens field as shown in figures 1 and 2 is more than an angle range of at least 6 sr), the at least one light source is located within the sphere (light unit 1), and the individual lenses are uniformly distributed over a spherical surface of the sphere (shown in figures 1 and 2, transparent lenticular lens sheet 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Yoon in view of Miyasaka and Takayoshi to use the lens field shaped as a sphere over an angle range of at least 6 sr and the light source is located with the individual lenses uniformly distributed as taught by Potts, for the purpose of providing an image  to be displayed in sequence which is seen by the observer on the external face of the display screen (page 11, last paragraph and beginning of page 12).
Regarding claim 28, Yoon in view of Miyasaka and Takayoshi teaches the invention as set forth above but does not teach wherein the light source or at least one of the light sources is/are moved and/or rotated within the lens field so that the individual lenses are sequentially irradiated.
Potts teaches the method (figures 1-4), wherein the light source or at least one of the light sources (light unit 1) is/are moved and/or rotated within the lens field so that the individual lenses are sequentially irradiated (page 12, second complete paragraph states the movement of the light source 1 is an effect created by rotating light source to electrically activate and deactivate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon in view of Miyasaka and Takayoshi to use the light sources to sequentially irradiate the individual lenses within the lens field as taught by Potts, for the purpose of providing an image  to be displayed in sequence which is seen by the observer on the external face of the display screen (page 11, last paragraph and beginning of page 12).
Regarding claim 29, Yoon in view of Miyasaka, Takayoshi, and Potts teaches the invention as set forth above and Potts further teaches the method (figures 1-4), wherein a plurality of light sources are arranged in common plane (light source 1), the light sources rotating together (page 12, second complete paragraph states the movement of the light source 1 is an effect created by rotating light source to electrically activate and deactivate).  The reason for combining is the same as above in claim 32.

Allowable Subject Matter
Claims 24-26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
Specifically, with respect to claim 24, none of the prior art either alone or in combination disclose or suggest the method specifically including as the distinguishing feature(s) in combination with the other limitations, wherein the illumination unit has a longitudinal axis (L) oriented parallel to the lens field, an average diameter of the individual lenses is 10 µm to 2mm and light entrance surfaces of the individual lenses are illuminated to at most 10% by  the light source, and the light source emits red, green and blue light and the three-dimensional object is represented in color.
Specifically, with respect to claim 25 is objected to for the same reason as claim 24.
Specifically, with respect to claim 26 is objected to for the same reason as claim 24.
Specifically, with respect to claim 30, none of the prior art either alone or in combination disclose or suggest the method specifically including as the distinguishing feature(s) in combination with the other limitations, wherein the illumination unit additionally comprises at least one detector, the detector is integrated in the lens field and the at  least one light source periodically illuminates the detector so that the light source can be calibrated with the detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872